DLD-260                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1699
                                      ___________

                           IN RE: MATTHEW TUCKER,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.N.J. Civ. No. 13-cv-04417)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    May 22, 2014

            Before: SMITH, HARDIMAN and NYGAARD, Circuit Judges

                              (Opinion filed: June 17, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Matthew Tucker, proceeding pro se, has filed a petition for a writ of mandamus

seeking to compel the United States District Court for the District of New Jersey to rule

on a motion to proceed in forma pauperis. For the reasons that follow, we will deny the

petition.

       Tucker states that he filed a complaint and a motion to proceed in forma pauperis

in District Court on July 19, 2013 in D.N.J. Civ. No. 13-cv-04417, and that the District
Court has not ruled on his motion. Although his mandamus petition and the supplements

thereto are difficult to read, Tucker also appears to state that he has motions to proceed in

forma pauperis pending in other matters as well.

       The District Court docket reflects that on April 11, 2014, the District Court

entered an order addressing Tucker’s filings in ten open cases before the Court. In this

order, the District Court noted Tucker’s history of frivolous litigation, the extensive

filings in the current open cases, and the Court’s inability to determine the claims Tucker

seeks to assert. The District Court administratively terminated Tucker’s cases and

afforded him an opportunity to file one new amended complaint in each case. The

District Court also granted Tucker’s motions to proceed in forma pauperis in the nine

cases in which his applications were properly filed, including No. 13-cv-04417, and

directed him to either submit a completed application or pay the filing fee in the

remaining case.

       In light of the District Court’s order, Tucker’s mandamus petition is moot. To the

extent Tucker seeks damages based on the delay in ruling, his request is denied. See In re

Baldwin, 700 F.3d 122, 126 (3d Cir. 2012) (“We ordinarily may issue ‘the writ only to

confine inferior courts to their lawful jurisdiction or to compel them to exercise authority

when they have a duty to do so.’”) (citations omitted). To the extent Tucker seeks to

challenge the District Court’s April 11, 2014 order in his supplemental filings in this

Court, Tucker can appeal that order with a properly-filed notice of appeal. Mandamus is

not a substitute for an appeal. In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006).
                                              2
      Accordingly, we will deny the petition for a writ of mandamus. Tucker’s

remaining motions are also denied.




                                          3